Case 7:20-cv-00165-TTC-RSB Document 9 Filed 10/27/20 Page 1 of 2 Pageid#: 30




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF VIRGINIA
                           ROANOKE DIVISION

SEAN SALLACE EARL,               )
    Plaintiff,                   )     Civil Action No. 7:20cv00165
                                 )
v.                               )     MEMORANDUM OPINION
                                 )
OFFICER A. JOHNSON,              )     By: Hon. Thomas T. Cullen
      Defendants.                )            United States District Judge
________________________________________________________________________

       Plaintiff Sean Sallace Earl, a Virginia inmate proceeding pro se, filed this civil action

pursuant to 42 U.S.C. § 1983, against Officer A. Johnson. The court has reviewed Earl’s

amended complaint, and concludes that Earl fails to state a cognizable federal claim against

the defendant. Therefore, the court will dismiss Earl’s complaint pursuant to 28 U.S.C.

§ 1915A(b)(1).

       In his amended complaint, Earl alleges the following:

              By Augusta County Circuit Court May 9, 2019 trial transcript,
              Ashlyn D. Colvin said in the testimony on August 13, 2018 [that]
              Sean Sallace Earl was not on the request form appointment list.
              Transcript pages 13, 14, 15. N3 and N4 controlled movement
              master pass list Officer A. Johnson breach[ed] prison security by
              opening two slider doors in the back of N3 and N4 in the hallway
              to Counselor Ashlyn D. Colvin[’s] Office. Transcript pages 16,
              17, 18. By Augusta Correctional Center Orientation Manu[a]l,
              communication with staff and controlled movement master pass
              list. A violation of the 8[th] amendment cruel and unusual
              punishment fundamental rights. [sic]

       To state a cause of action under § 1983, a plaintiff must allege facts indicating that he

has been deprived of rights guaranteed by the Constitution or laws of the United States, and

that this deprivation resulted from conduct committed by a person acting under color of state

law. West v. Atkins, 487 U.S. 42 (1988). “While a court must accept the material facts alleged
Case 7:20-cv-00165-TTC-RSB Document 9 Filed 10/27/20 Page 2 of 2 Pageid#: 31




in the complaint as true, statements of bare legal conclusions ‘are not entitled to the

assumption of truth’ and are insufficient to state a claim.” Aziz v. Alcolac, Inc., 658 F.3d 388,

391 (4th Cir. 2011) (citation omitted). The Eighth Amendment protects prisoners from cruel

and unusual living conditions. In order to state a claim of constitutional significance regarding

prison conditions, a plaintiff must allege that the living conditions violated contemporary

standards of decency, and that prison officials were deliberately indifferent to those conditions.

Wilson v. Seiter, 501 U.S. 294 (1991). A violation of a prison policy, by itself, does not support

a constitutional claim. See United States v. Caceres, 440 U.S. 741, 752–55 (1979) (allegations

that officials have not followed their own policies or procedures, standing alone, do not

amount to constitutional violations).

       Despite having the opportunity to amend his complaint, Earl has not alleged sufficient

facts for the court to determine that Officer Johnson subjected Earl to cruel and unusual living

conditions or that he violated any other of Earl’s federal rights. Accordingly, the court will

dismiss this action pursuant to 28 U.S.C. § 1915A(b)(1) for failure to state a claim.

       ENTERED this 27th day of October, 2020.



                                               /s/ Thomas T. Cullen
                                             ___________________________________
                                             HON. THOMAS T. CULLEN
                                             UNITED STATES DISTRICT JUDGE




                                                2
